Exhibit 10.19

Summary of the Registrant’s Compensatory Arrangements with Executive Officers

 

Name and Title

   Base Salary  

Paul Sagan

President and CEO-Elect

   $ 525,000  

J. Donald Sherman

Senior Vice President – CFO-Elect

   $ 415,000  

George Conrades

Executive Chairman

   $ 70,000 1

Melanie Haratunian

Senior Vice President and General Counsel

   $ 325,000  

Robert Hughes

Executive Vice President – Global Sales, Services and Marketing

   $ 415,000  

Tom Leighton

Chief Scientist

   $ 20,000  

 

1

Reflects cash compensation for serving as Executive Chairman of the Board of
Directors